Filed 8/9/22 P. v. Hawkins CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                 COURT OF APPEAL, FOURH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079457

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD288450)

 CHRISTOPHER HAWKINS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Peter C. Deddeh, Judge. Remanded with instructions.
         Ava R. Stralla, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Acting Assistant Attorney General,
Heather B. Arambarri and Steve Oetting, Deputy Attorneys General, for
Plaintiff and Respondent.
                               INTRODUCTION
      At the time Christopher Hawkins was confined to a state hospital for
treatment to restore his competence, he was not entitled to earn presentence
conduct credits, but others receiving the same treatment in a county jail

facility could earn such credits under then-existing Penal Code section 4019.1
In October 2021, while this appeal was pending, the Legislature enacted
Senate Bill No. 317 (2021-2022 Reg. Sess.) (Senate Bill 317) to amend section
4019 to eliminate that disparity and “ensure[ ] incompetent defendants are
eligible for the same . . . conduct [credit] as their competent counterparts,
while receiving treatment in any treatment facility,” including a state
hospital. (Assem. Com. on Appropriations, Rep. on Sen. Bill 317, as amended
July 12, 2021, p. 2, italics added.) Here, we conclude Senate Bill 317 does not
apply retroactively under In re Estrada (1965) 63 Cal.2d 740 (Estrada). But
as a matter of equal protection, Hawkins is entitled to conduct credit for time
confined at the state hospital receiving competency treatment, like other
detainees receiving the same treatment in a county jail facility under then-
existing section 4019. The matter is remanded to the trial court with
instructions to award Hawkins 48 additional conduct credits pursuant to
section 4019 and to amend the abstract of judgment accordingly.
              FACTUAL AND PROCEDURAL BACKGROUND
      In a racist tirade, Hawkins threatened to kill a family of four, punched
the father in the face (breaking his glasses), and struck the mother in her
chest when she pleaded for him to stop. He was arrested on August 24, 2019,




1     All further undesignated statutory references are to the Penal Code.

                                        2
detained in county jail, and charged with four counts of criminal threats

(§ 422) and two counts of misdemeanor battery (§ 242).2
      On September 9, 2019, criminal proceedings were suspended pursuant
to section 1368 and Hawkins was subsequently found incompetent to stand
trial. He was committed to Patton State Hospital (Patton) to undergo
treatment for restoration of competency on January 10, 2020. He remained

there until February 26, confined for a total of 48 days.3 Hawkins returned
to county jail and was found competent to stand trial.
      On June 28, 2021, a jury convicted Hawkins as charged. On July 26,
the trial court sentenced Hawkins to a prison term of 3 years and 8 months.
The court awarded Hawkins a total of 1,357 days of custody credit against his
sentence, which included 703 days of actual time credit and 654 days of
conduct credit pursuant to section 4019. He received actual time credit for
the 48 days he was confined at Patton, but he was not awarded conduct credit

for that time.4 Because his total pre-confinement credits satisfied his




2     The District Attorney dismissed and refiled the case in December 2020.
The record on appeal does not contain the earlier dismissed case. We derive
many of the procedural facts from the Probation Officer’s Report prepared for
sentencing, filed July 26, 2021.

3     Although there is no dispute by the parties that Hawkins spent 48 days
at Patton for competency restoration treatment, we note the only record we
have of these facts is the Probation Officer’s Report.

4     In the Probation Officer’s Report, probation calculated Hawkins’
presentence credits and stated he was “not entitled to [conduct] credits while
in Patton State Hospital” pursuant to People v. Waterman (1986) 42 Cal.3d
565 (Waterman). We discuss Waterman, post.

                                       3
sentence, Hawkins was ordered released at sentencing and to report for

parole supervision.5
      Hawkins timely appealed on September 8, 2021, challenging only the
trial court’s failure to award him 48 days conduct credit for time spent at the
state hospital.
                                 DISCUSSION
                                        I.
                   Legislative Amendments to Section 4019
      Section 4019 offers defendants held in local custody or other specified
settings the opportunity to earn presentence credit against their sentences
for good behavior and work performed, commonly referred to as “conduct
credits.” (See § 4019, subds. (a)–(c).) “Conduct credits encourage prisoners to
conform to prison regulations, to refrain from criminal and assaultive
conduct, and to participate in work and other rehabilitative activities.”
(People v. Brown (2012) 54 Cal.4th 314, 317 (Brown).) At the relevant time
here, a detainee could earn one day for satisfactory performance of assigned
labor and one day for good behavior for every four-day period of confinement
(§ 4019, subds. (b)–(c)), such that “a term of four days will be deemed to have
been served for every two days spent in actual custody” (id., subd. (f)).
Section 4019 specifies the categories of detainees who are eligible to earn
conduct credits. Over time, the Legislature has amended the statute on
several occasions to expand the categories of eligibility.


5      This fact does not render the issue presented in the appeal moot. Any
credit Hawkins should have been given can be applied against his parole
period. (§ 1170, subd. (a)(3); see In re Strick (1983) 148 Cal.App.3d 906, 910,
fn. 1; In re Sosa (1980) 102 Cal.App.3d 1002, 1005−1006; id. at p. 1005
[“Section 1170 explicitly declares that presentence credit applies against both
the imprisonment and the parole portion of the sentence.”].)

                                        4
      In the past, defendants deemed incompetent to stand trial (IST
defendants) were treated in state hospitals or other treatment facilities, “and
were not statutorily eligible for conduct credit.” (People v. Yang (2022) 78
Cal.App.5th 120, 125 (Yang), citing Waterman, supra, 42 Cal.3d at
pp. 568−571; Waterman, at p. 569 [“The criminal-incompetence statute does
not expressly allow such conduct credit.”].) In Waterman, the California
Supreme Court rejected an equal protection challenge to the denial of section
4019 credits to individuals undergoing treatment for competency restoration.
(Waterman, at pp. 569, 571, fn. 4.) The Waterman court reasoned that “[t]he
goal of treatment for incompetence seems particularly inconsistent with an
incentive-credit system during therapy. The purpose of confinement is to
restore the mental ability to stand trial” and “that goal would be hindered if
mere institutional good behavior and participation automatically reduced the
therapy period.” (Id. at p. 570.) Consequently, the Waterman court held
“[b]ecause pretrial confinement for treatment of incompetence is so different
from other forms of pretrial detention, . . . equal protection principles do not
require that [detainees] receive, while confined for treatment, the benefit of
the limited work-and-conduct credit system available to persons confined in
jail prior to trial.” (Id. at p. 571, fn. 4.) “This remained the state of the law
for many years,” as our colleagues in the First Appellate District noted.
(Yang, at p. 126.)
      “In 2007, the statutory landscape began to change with the enactment
of section 1369.1, providing that a county jail could be a ‘treatment facility’
within the context of section 1367 et seq. for the sole purpose of
administering antipsychotic medication to IST defendants. (Stats. 2007,
ch. 556, § 3.) Additional legislation in 2012 provided for treatment of IST
defendants in county jails without the limitation pertaining to administering


                                         5
antipsychotic medication. (§ 1369.1, as amended by Stats. 2012, ch. 24, § 25.)
In 2017, the Legislature gave the State Department of State Hospitals
jurisdiction over any county jail treatment facility under contract to provide
competency restoration services. (Welf. & Inst. Code, § 4100, subd. (g), added

by Stats. 2017, ch. 17, § 61.)”6 (Yang, supra, 78 Cal.App.5th at p. 126.)
      In 2018, the Legislature enacted Senate Bill No. 1187 (2017–2018 Reg.
Sess.) (Senate Bill 1187), which “rejected in part [the] view” of the Waterman
court that the goal of treatment for incompetence is inconsistent with an
incentive-credit system during therapy. (People v. Orellana (2022) 74
Cal.App.5th 319, 332 (Orellana).) Senate Bill 1187 became effective January
1, 2019, more than a year before Hawkins was committed to Patton. It
“modif[ied] the statutory framework governing conduct credit eligibility
during incompetency treatment by amending sections 1375.5 and 4019 to
authorize conduct credits for persons receiving treatment in county jail
facilities. Section 1375.5, as part of the statutory scheme governing mental
competence of a defendant to stand trial, addresses the issue of credit for
time spent by a defendant in a hospital or other facility due to a commitment
for mental incompetence. As amended, section 1375.5, subdivision (c) states
that ‘[a] person subject to this chapter shall receive credits pursuant to
[s]ection 4019 for all time during which he or she is confined in a county jail
and for which he or she is otherwise eligible.’ (§ 1375.5, subds. (a), (c), as


6      Section 1369.1 was repealed by Senate Bill No. 184 (2021–2022 Reg.
Sess.), an omnibus health trailer bill, effective June 30, 2022. (Stats. 2022,
ch. 47, § 42, effective June 30, 2022.) Section 4019 was further amended by
Senate Bill No. 184, operative January 1, 2023, to remove the reference to
now-repealed section 1369.1, but it will continue to provide conduct credits to
a detainee confined in a county jail treatment facility. (Stats. 2022, ch. 47,
§ 50, eff. June 30, 2022, operative Jan. 1, 2023.)

                                         6
amended by Stats. 2018, ch. 1008, § 4.)” (Orellana, at pp. 332–333.) The
amendment to section 4019 “matched” the changes to section 1375.5
(Orellana, at p. 333), by adding a new subdivision (a)(8) to provide that IST
defendants are eligible for conduct credit while “confined in or committed to a
county jail treatment facility” for competency treatment pursuant to section
1367 et seq. (former § 4019, subd. (a)(8), as amended by Stats. 2018, ch. 1008,
§ 5, effective Jan. 1, 2019, repealed Jan. 1, 2021).
        “Senate Bill 1187 was enacted to ensure that IST defendants being held
and treated in county jail would be entitled to earn conduct credits just as
other jail inmates. (Assem. Com. on Pub. Safety, Rep. on Sen. Bill No. 1187
(2017–2018 Reg. Sess.) as amended May 25, 2018, p. 5.) Although legislative
analyses reflected the Legislature’s express awareness that IST defendants
in a state hospital were not statutorily or constitutionally entitled to conduct
credit under section 4019, the analysis disclosed no explanation why the
Legislature⎯at that point⎯declined to similarly extend the availability of
conduct credit to such defendants.” (Yang, supra, 78 Cal.App.5th at pp. 126–
127.)
        In October 2021, the Legislature closed that gap. It enacted Senate Bill
317 to further amend section 4019, subdivision (a)(8), “so that IST defendants
receiving competency treatment in a state hospital could also receive conduct
credits. (Stats. 2021, ch. 599, § 3 (effective Jan. 1, 2022).) The legislative
history indicates the bill was meant to ‘ensure[ ] incompetent defendants are
eligible for the same time served credit for good conduct as their competent
counterparts, while receiving treatment in any treatment facility or as an
outpatient, not just . . . county jail treatment.’ (Assem. Com. on
Appropriations, Rep. on Sen. Bill No. 317 (2021–2022 Reg. Sess.) as amended
July 12, 2021, p. 2.)” (Yang, supra, 78 Cal.App.5th at p. 127, italics added.)


                                        7
“The plain meaning of [Senate Bill 317] is that, as of January 1, 2022,
defendants undergoing treatment for incompetence in a state hospital are
eligible for section 4019 conduct credit on the same terms as those confined to
county jails.” (Orellana, supra, 74 Cal.App.5th at p. 333.) Senate Bill 317
became effective while Hawkins’ appeal was pending in this court, but after
he had been restored to competence and completed his sentence.
      Based on these legislative changes, Hawkins contends he is entitled to
conduct credit for the 48 days he was confined at Patton for competency
treatment, on two grounds: First, he argues Senate Bill 317 must apply
retroactively to him under the Estrada rule, as set forth in Estrada, supra, 63
Cal.2d at pages 742 through 745. Second, if it does not apply retroactively,
equal protection principles nevertheless require that he be afforded the same
opportunity for conduct credit that Senate Bill 1187 extended to IST
defendants receiving competency treatment in a county jail facility.
                                      II.
        Senate Bill 317 Does Not Apply Retroactively Under Estrada
      Hawkins contends Senate Bill 317 applies retroactively to him under
Estrada because it is an ameliorative change to the criminal law that became
effective before judgment in his case became final. We disagree. Like the
courts in Yang and Orellana, we conclude that the California Supreme
Court’s decision in Brown, supra, 54 Cal.4th at page 325 forecloses
retroactive application of the new law under Estrada. (See Yang, supra, 78
Cal.App.5th at pp. 127−128; Orellana, supra, 74 Cal.App.5th at pp. 335−336.)
      Under the Estrada rule, we presume, absent evidence to the contrary,
that statutes lessening punishment for criminal conduct apply retroactively
to all defendants whose sentences are not final on the statute’s operative
date. (Brown, supra, 54 Cal.4th at p. 323; Estrada, supra, 63 Cal.2d at


                                       8
pp. 742−745.) In Brown, our high court considered whether “a more generous
but ultimately short-lived 2009 amendment to section 4019 applied
retroactively” under Estrada. (Yang, supra, 78 Cal.App.5th at p. 127; see
Brown, at pp. 323−328.) The Brown court concluded there was “no
justification for applying the rule of Estrada” to a statutory amendment that
increased the rate at which detainees may earn conduct credits. (Brown, at
p. 328, some italics added; id. at pp. 325−328.) It explained “the rule and
logic of Estrada is specifically directed to a statute that represents ‘ “a
legislative mitigation of the penalty for a particular crime” ’ (Estrada, at
p. 745, italics added) because such a law supports the inference that the
Legislature would prefer to impose the new, shorter penalty rather than to
‘ “satisfy a desire for vengeance” ’ (ibid.).” (Brown, at p. 325.) But “[t]he same
logic does not inform our understanding of a law that rewards good behavior
in prison,” because such a law “addresses future conduct in a custodial setting
by providing increased incentives for good behavior.” (Ibid.)
      We are required to follow Brown, which forecloses Hawkins’ claim that
Senate Bill 317 applies retroactively under Estrada. (Auto Equity Sales, Inc.
v. Superior Court (1962) 57 Cal.2d 450, 455; see Yang, supra, 78 Cal.App.5th
at pp. 127−128; Orellana, supra, 74 Cal.App.5th at pp. 335−336.) As in
Brown, the recent amendments to section 4019 do not include an express
retroactivity provision. They do not mitigate or lessen punishment for a
particular crime, but rather allow the accrual of conduct credits by a group
previously excluded from its provision. (See Orellana, at p. 336.) And there
is nothing in the legislative history to demonstrate a “ ‘ “clear and
unavoidable implication” ’ ” the Legislature intended the expanded categories
of conduct credit eligibility to operate retroactively. (Brown, supra, 54
Cal.4th at p. 319, citing Evangelatos v. Superior Court (1988) 44 Cal.3d 1188,


                                         9
1208 [requiring “ ‘ “express language or [a] clear and unavoidable implication
[to] negative[ ] the presumption” ’ ” against retroactivity under Civ. Code,
§ 3]; accord Orellana, at p. 336.)
      Hawkins asserts the rationale of Senate Bill 317 distinguishes his case
from Brown. He argues Brown focused on an amendment to section 4019
that increased the rate of conduct credit award, “such that the Court could
analyze the question before it as one of increased incentive for future good
behavior.” The legislative history of Senate Bill 317, he argues, demonstrates
it was intended to “address[ ] the range and comprehensiveness of treatment
options and the avoidance of disparity in sentence length between persons
receiving different treatment options.” Because Senate Bill 317 was intended
to “correct the unfairness” of the prior law, he argues it “carries a much
stronger inference of retroactivity than the legislation at issue in Brown.” He
asserts Senate Bill 317 is “closer” to the legislation considered by the
California Supreme Court in People v. Sage (1980) 26 Cal.3d 498 (Sage) and
In re Kapperman (1974) 11 Cal.3d 542 (Kapperman). These same arguments
were rejected by the court in Orellana, and we see no reason why Hawkins
would obtain a different result here.
      As the Orellana court noted, the Brown court “squarely rejected the
argument advanced here . . . that courts should infer legislative intent of
retroactive application from a statute that equalizes credits among different
groups of defendants.” (Orellana, supra, 74 Cal.App.5th at p. 335, citing
Brown, supra, 54 Cal.4th at pp. 325−326 & fn. 15.) In rejecting the
defendant’s claim that Estrada “should be understood to apply more broadly
to any statute that reduces punishment in any manner,” the Brown court
accepted the notion that “a convicted prisoner who is released a day early is
punished a day less.” (Brown, at p. 325.) But it did not accept the


                                        10
defendant’s “suggest[ion] the Legislature’s desire to reduce punishment
through former section 4019 can be inferred from its intent to equalize the
credit-earning ability of state and local prisoners.” (Id. at p. 325, fn. 15.) The
Brown court explained, “to recognize the Legislature wished to equalize
credits does not, by itself, provide a logical basis for inferring the Legislature
wished to do so retroactively.” (Ibid.) Further still, the Brown court rejected
the comparison to cases involving custody credit, including Kapperman,
because those could “properly be distinguished as irrelevant” to determining

the retroactivity of conduct credits.7 (Brown, at p. 326.)
      Hawkins argues courts have applied the Estrada inference of
retroactivity “in a wide variety of other circumstances,” not just to changes in
the law that reduce jail and prison sentences. Although it is true “the
California Supreme Court in recent years has expanded the scope of Estrada
beyond the somewhat limited terrain described in Brown,” (Orellana, supra,
74 Cal.App.5th at p. 335), Brown’s holding that there is no Estrada inference
of retroactivity from a statutory amendment to section 4019 remains
“controlling here.” (Orellana, at p. 336; see People v. Esquivel (2021) 11
Cal.5th 671, 676 [under Brown, a “change to accrual of good behavior credits



7      Kapperman and Sage are also not helpful to our discussion of Estrada
retroactivity because both cases were decided on equal protection grounds.
(See Sage, supra, 26 Cal.3d at pp. 504, 506−508 [concluding a former version
of section 4019 that authorized presentence conduct credits for
misdemeanants who ultimately served their sentences in county jail but not
for felons confined in jail awaiting trial violated equal protection];
Kapperman, supra, 11 Cal.3d at pp. 544−545 [concluding an expressly
prospective statute that granted felons credit for time served in local custody
before sentencing and commitment to state prison must apply retroactively to
eliminate the discriminatory classification and avoid equal protection
concerns].)

                                        11
incentivized future conduct rather than altering the penalty for a crime, and
thus did not ameliorate punishment in the relevant sense”].) As the Orellana
court summed it up: “Section 4019, at issue here, operates in the same
manner it did when the California Supreme Court examined it in Brown.
There, . . . the [high] court concluded that because the amendment to section
4019 addressed forward-looking conduct incentives, it would not presume the
Legislature intended the amendment to apply retroactively and therefore
Estrada did not apply. Because the Brown analysis squarely applies here, we
reach the same conclusion. We hold that Senate Bill 317 does not apply
retroactively to [Hawkins,] who had completed his restoration to competence
in the state hospital long before enactment of this legislation.” (Orellana, at
p. 338; accord Yang, supra, 78 Cal.App.5th at p. 128.)
                                       III.
    Hawkins Is Entitled to Conduct Credit as a Matter of Equal Protection
      Even if Senate Bill 317 does not apply retroactively, Hawkins contends
equal protection principles require that he be afforded the same opportunity
for conduct credit that Senate Bill 1187 extended to IST defendants receiving
competency treatment in a county jail facility. On a similar equal protection
claim, the courts in Yang and Orellana reached different conclusions. The
Orellana court concluded Brown’s constitutional analysis of the forward-
looking nature of the incentive structure of section 4019 “effectively precludes
the court from deeming two groups similarly situated for purposes of earning
conduct credits when the time in custody preceded the availability of
incentive based credits.” (Orellana, supra, 74 Cal.App.5th at pp. 341−342.)
The Yang court disagreed with this reading of Brown, and instead concluded
IST defendants confined in a state hospital for competency treatment are
similarly situated to their counterparts receiving treatment in a jail facility,


                                       12
and their disparate treatment under section 4019 as amended by Senate Bill
1187 violated equal protection guarantees. (Yang, supra, 78 Cal.App.5th at
pp. 129−131.) We agree with Yang and reach the same conclusion here.
A.    Similarly Situated
      We analyze the equal protection guarantees of the Fourteenth
Amendment to the United States Constitution and article I, section 7,
subdivision (a) of the California Constitution in “a similar fashion,” as they
are “substantially equivalent.” (People v. Leng (1999) 71 Cal.App.4th 1, 11.)
“The concept of equal protection recognizes that persons who are similarly
situated with respect to a law’s legitimate purposes must be treated equally.”
(Brown, supra, 54 Cal.4th at p. 328.) The threshold question to an equal
protection claim is “whether two classes that are different in some respects
are sufficiently similar with respect to the laws in question to require the
government to justify its differential treatment of these classes under those
laws.” (People v. McKee (2010) 47 Cal.4th 1172, 1202 (McKee).)
      “ ‘ The first prerequisite to a meritorious claim under the equal
protection clause is a showing that the state has adopted a classification that
affects two or more similarly situated groups in an unequal manner.’ ”
(Cooley v. Superior Court (2002) 29 Cal.4th 228, 253.) “This initial inquiry is
not whether persons are similarly situated for all purposes, but ‘whether they
are similarly situated for purposes of the law challenged.’ ” (Ibid.) Equal
protection does not require absolute equality in classification. (People v.
Shipman (1965) 62 Cal.2d 226, 232.) “There is always some difference
between the two groups which a law treats in an unequal manner since an
equal protection claim necessarily asserts that the law in some way
distinguishes between the two groups.” (People v. Nguyen (1997) 54
Cal.App.4th 705, 714.)


                                       13
      Hawkins was determined incompetent to stand trial in November 2019
and ordered committed to a state hospital to receive treatment to restore his
mental competency. He was subsequently committed to Patton in January
2020. At the time he was found mentally incompetent, the court could also
have ordered Hawkins committed to any other authorized treatment facility,
including a county jail treatment facility, for competency restoration. (See

§ 1370, subd. (a)(1)(B)(i).8) At this time, section 4019 as amended by Senate
Bill 1187 had been in effect for well over a year. That version of section 4019,
in effect at the time of Hawkins’ commitment, entitled IST defendants the
opportunity to earn conduct credit, but only if confined or committed to a
county jail treatment facility. (Former § 4019, subd. (a)(8).) It is these two
groups⎯IST defendants receiving competency treatment at a state hospital
and IST defendants receiving competency treatment at a county jail facility,
postdating Senate Bill 1187’s effective date of January 1, 2019⎯that
Hawkins contends are similarly situated but treated unequally, without
justification.
      We agree with the Yang court that “the two groups are similarly
situated for purposes of evaluating the conduct credit disparity created by


8      Section 1370, subdivision (a)(1)(B)(i) provides: “The court shall order
that the mentally incompetent defendant be delivered by the sheriff to a
State Department of State Hospitals facility as defined in Section 4100 of the
Welfare and Institutions Code, as directed by the State Department of State
Hospitals, or to any other available public or private treatment facility,
including a community-based residential treatment system . . . , that will
promote the defendant’s speedy restoration to mental competence, or placed
on outpatient status[.]” (Italics added.) Welfare and Institutions Code
section 4100, subdivisions (a) through (e) specify the five state hospitals,
including Patton, and subdivision (g) specifies “[a] county jail treatment
facility under contract with the State Department of State Hospitals to
provide competency restoration services.”

                                       14
Senate Bill 1187.” (Yang, supra, 78 Cal.App.5th at p. 129.) As the Yang
court explained: “One purpose of the bill was to ‘[a]uthorize[ ] a person
committed to a facility pending the restoration of mental competence to earn
credits,’ though the bill ultimately only authorized defendants treated in jail
facilities and not in state hospitals to such credit. (Sen. Rules Com., Off. of
Sen. Floor Analyses, 3d reading analysis of Sen. Bill No. 1187 (2017–2018
Reg. Sess.) as amended May 25, 2018, p. 3.) But both groups of defendants
are subject to the same IST standards and procedures. (§ 1367 et seq.)
Moreover, both groups are committed for treatment aimed at restoration of
competency so that a trial may proceed. The only apparent difference
between them is the location where the defendant receives competency
treatment, which appears dependent on multiple factors, such as whether a
particular facility has the physical space and resources to accept the
commitment, the medical needs of the defendant, the security risk the
defendant poses, and whether the committing county can reasonably and
timely transport the individual to the proposed facility. (Cal. Code Regs.,
tit. 9, §§ 4710–4717; Welf. & Inst. Code, §§ 7228, 7230.) As such, defendants
receiving competency treatment in a state hospital are sufficiently similar to
defendants receiving competency treatment in county jail ‘ “ ‘to merit
application of some level of scrutiny to determine whether distinctions
between the two groups justify the unequal treatment.’ ” ’ ” (Yang, at
pp. 127−128.)
      The court in Orellana rejected a similar equal protection claim. There,
our colleagues in the Sixth Appellate District concluded Brown’s
constitutional analysis of the forward-looking nature of the incentive
structure of section 4019 “effectively precludes the court from deeming two
groups similarly situated for purposes of earning conduct credits when the


                                       15
time in custody preceded the availability of incentive based credits.”
(Orellana, supra, 74 Cal.App.5th at pp. 341−342, italics added.) The court
focused on the Brown court’s observation that “ ‘the important correctional
purposes of a statute authorizing incentives for good behavior [citation] are
not served by rewarding prisoners who served time before the incentives took
effect and thus could not have modified their behavior in response. That
prisoners who served time before and after former section 4019 took effect are
not similarly situated necessarily follows.’ ” (Orellana, at p. 340, quoting
Brown, supra, 54 Cal.4th at pp. 328−329.) From this the court determined
“Brown held that individuals who had already been sentenced were not
similarly situated to those who were in custody after the new legislation
entered into force.” (Orellana, at pp. 339−340, italics added.) It then
concluded the defendant “is not similarly situated to inmates to whom Senate
Bill 317 statutorily applies” and thus denial of conduct credits to him does not
violate equal protection. (Id. at p. 342, italics added.)
      But unlike the defendant in Brown, Hawkins does not contend that it is
the prospective application of the statutory amendment at issue, Senate Bill
317, that violates equal protection guarantees. (See Brown, supra, 54 Cal.4th
at p. 328 [“Defendant contends that to apply former section 4019
prospectively violates the equal protection clauses of the state and federal
Constitutions.”].) Hawkins does not focus on any temporal distinction
between IST defendants who received competency treatment in state
hospitals before and after passage of Senate Bill 317 extending conduct
credits to that group. He points to Senate Bill 317 not to define the groups
for equal protection comparison, but to highlight the Legislature’s own
acknowledgment of the “ ‘perverse outcome’ ” under Senate Bill 1187 and the
lack of any compelling state interest or a rational basis for treating him


                                        16
differently than his counterparts in county jails. Thus, like in Yang, he
challenges “the disparate treatment of two groups of IST defendants whose
confinement for competency treatment postdated a statutory amendment
that authorizes conduct credits only for those committed to a jail facility but
not for those committed to a state hospital.” (Yang, supra, 78 Cal.App.5th at
pp. 130–131, italics added.) Although Orellana acknowledged this critical
distinction in the comparison framework, we agree with Yang that it does not
persuasively resolve it. (Yang, at p. 131; see Orellana, supra, 74 Cal.App.5th
at pp. 340−341.)
      We also agree with Yang that viewing “Brown as compelling the
conclusion that IST defendants receiving competency treatment in a jail
facility and IST defendants receiving competency treatment in a state
hospital are not similarly situated because the former group was incentivized
to earn conduct credit after Senate Bill 1187’s enactment while the latter
group was not” is “read[ing] Brown too broadly.” (Yang, supra, 78
Cal.App.5th at p. 131.) It is illogical to say that IST defendants confined in a
state hospital are not similarly situated to those confined in a county jail
treatment facility on the basis they could not have been incentivized to earn
conduct credit because the law did not apply to them. A defendant’s ability to
state an equal protection claim cannot be dependent on the Legislature’s own
choice of classification when it is that very classification that is being
challenged as unjustified. (See id. at pp. 132−133.)
      Similarly relying on Brown’s analysis of the forward-looking nature of
the incentive structure of section 4019, the Attorney General asserts that
“even assuming the two groups are similarly situated going forward, it does
not follow that the two groups were similarly situated at the time the law
was passed.” And here, “[t]he statutory amendments under section 4019


                                        17
could not incentivize [Hawkins] to behave while at Patton State Hospital once
he was no longer interned there.” This assertion overlooks that at the time
Hawkins was committed to Patton, section 4019 allowed IST defendants to
earn conduct credit if they were receiving treatment in a county jail facility.
Again, the only reason Hawkins was not similarly incentivized to earn
conduct credits was because of the Legislature’s choice to treat him
differently than detainees confined in a county jail facility. Moreover, since
conduct credits are calculated at the time of sentence, when else could
Hawkins have brought an equal protection challenge but after he had been
restored to competency, released from Patton, criminal proceedings have been
reinstated, and he is sentenced? Based on the Attorney General’s logic, a
defendant in Hawkins’ position could never invoke equal protection, even
though his behavior might otherwise have qualified him for conduct credit
under existing legislation. Like the Yang court, we cannot agree with this
conclusion. (Yang, supra, 78 Cal.App.5th at p. 131.)
      We conclude Hawkins has met the threshold of demonstrating the two
groups of IST defendants “are sufficiently similar with respect to the laws in
question to require the government to justify its differential treatment of
these classes under those laws.” (McKee, supra, 47 Cal.4th at p. 1202.)
B.    Standard of Scrutiny
      Once it is determined that two groups are similarly situated for the
purposes of a statute, we ask whether disparate treatment of the groups is
justified. (McKee, supra, 47 Cal.4th at p. 1207.) In considering whether a
state law violates the equal protection clauses of the state and federal
Constitutions, “ ‘we apply different levels of scrutiny to different types of
classifications. At a minimum, a statutory classification must be rationally
related to a legitimate governmental purpose. [Citations.] Classifications


                                        18
based on race or national origin . . . and classifications affecting fundamental
rights . . . are given the most exacting scrutiny. Between these extremes of
rational basis review and strict scrutiny lies a level of intermediate scrutiny,
which generally has been applied to discriminatory classifications based on
sex or illegitimacy.’ ” (People v. Wilkinson (2004) 33 Cal.4th 821, 836–837.)
      Under strict scrutiny, “ ‘the state bears the burden of establishing not
only that it has a compelling interest which justifies the law but that the
distinctions drawn by the law are necessary to further its purpose.’ ”
(D’Amico v. Board of Medical Examiners (1974) 11 Cal.3d 1, 17.) But “where
the law challenged neither draws a suspect classification nor burdens
fundamental rights, . . . [w]e find a denial of equal protection only if there is
no rational relationship between a disparity in treatment and some
legitimate government purpose.” (People v. Chatman (2018) 4 Cal.5th 277,
288–289.)
      Hawkins contends there is no compelling state interest, or even a
rational basis, for the disparate treatment under section 4019 as amended by
Senate Bill 1187, but he does not advocate which standard of scrutiny this
court must apply. The Attorney General has not attempted to justify the
disparate treatment, so does not even address which standard of scrutiny
should apply.
       “[C]ourts have reached different conclusions about which test applies
to incongruities resulting from statutes involving time credits[.]” (People v.
Applin (1995) 40 Cal.App.4th 404, 409.) A number of courts have applied
strict scrutiny, also referred to as the compelling state interest test, to
evaluate disparities in the law concerning credit allowances.
(See e.g., People v. Saffell (1979) 25 Cal.3d 223, 228, 233, 235 (Saffell); Sage,
supra, 26 Cal.3d at pp. 506–508 & fn. 6; People v. Caruso (1984) 161


                                        19
Cal.App.3d 13, 16–18; In re Huffman (1986) 42 Cal.3d 552, 559–561; see also
Waterman, supra, 42 Cal.3d at p. 569.) But other courts have applied
rational basis review. (See e.g., People v. Rajanayagam (2012) 211
Cal.App.4th 42, 53, 55; In re Bender (1983) 149 Cal.App.3d 380, 388–389.)
      In Yang, the court applied strict scrutiny to section 4019 as amended
by Senate Bill 1187 because conduct credit eligibility impacts the length of
one’s incarceration and thus, personal liberty. (Yang, supra, 78 Cal.App.5th
at pp. 131−136.) The court thoroughly analyzed the standard of scrutiny
applied to statutes involving time credits in prior cases, and was persuaded
the Supreme Court’s decisions in Saffell, Sage, and Waterman compelled
strict scrutiny. (Ibid.) We need not repeat the same analyses undertaken by
the Yang court because we conclude the disparate treatment of IST
defendants in state hospitals under section 4019 as amended by Senate Bill
1187 cannot survive even rational basis review.
      Under rational basis review, “the legislation survives constitutional
scrutiny as long as there is ‘ “any reasonably conceivable state of facts that
could provide a rational basis for the classification.” ’ [Citation.] This
standard of rationality does not depend upon whether lawmakers ever
actually articulated the purpose they sought to achieve. Nor must the
underlying rationale be empirically substantiated. [Citation.] While the
realities of the subject matter cannot be completely ignored [citation], a court
may engage in ‘ “rational speculation” ’ as to the justifications for the
legislative choice [citation]. It is immaterial for rational basis review
‘whether or not’ any such speculation has ‘a foundation in the record.’ ”
(People v. Turnage (2012) 55 Cal.4th 62, 74−75.)
      Here, the Legislature did articulate the purpose they sought to achieve
in enacting Senate Bill 317. The Legislature acknowledged “ ‘[e]xisting law


                                        20
provides that incompetent defendants can only receive time served credits for
good conduct when in a county jail treatment facility.’ ” (Sen. 3d Reading
Analysis of Sen. Bill 317, as amended Sept. 1, 2021, p. 1.) Arguments in
support of Senate Bill 317 included that:
      “ ‘Under current law, defendants earn pre-trial custody credits
      against any jail or prison sentence they ultimately receive.
      However, defendants who are deemed incompetent to stand trial
      only receive good time/work time credits for time spent in a jail
      setting and not for time spent involuntarily detained in a
      hospital. As a result, these defendants receive only half as much
      custody credit as other defendants. The perverse outcome is that
      defendants who suffer from mental health challenges, once
      restored to competence, are forced to serve longer sentences than
      competent defendants charged with the same offense.’ ”
(Id. at p. 2, italics added.) No arguments in opposition of Senate Bill 317
were recorded. (Ibid.) Senate Bill 317 was thus enacted to “ ‘ensure[ ]
incompetent defendants are eligible for the same time served credit for good
conduct as their competent counterparts, while receiving treatment in any
treatment facility or as an outpatient, not just a county jail treatment.’ ”
(Ibid.)
      In light of the Legislature’s determination that it is “ ‘perverse’ ” to give
conduct credits to IST defendants in a county jail facility (and competent
defendants), but not IST defendants in a state hospital (Sen. 3d Reading
Analysis of Sen. Bill 317, as amended Sept. 1, 2021, p. 2), we cannot discern a
rational basis for the disparate treatment of IST defendants confined in a
state hospital under section 4019 as amended by Senate Bill 1187. We
therefore conclude Hawkins is entitled to conduct credit for the time he spent
receiving competency treatment at Patton since the effective date of Senate
Bill 1187.




                                        21
                              DISPOSITION
     The matter is remanded to the trial court with instructions to award
Hawkins 48 additional conduct credits pursuant to section 4019 and to
amend the abstract of judgment accordingly.


                                                                        DO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                    22